Exhibit 10.3

 

CONCEPTUS, INC.

 

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Settlement and Mutual Release Agreement (the “Agreement”) is made and
entered into as of 7-27, 2005 by and among Conceptus, Inc., a Delaware
corporation (the “Company”) and Dr. Florence Comité, an individual
(“Dr. Comité”). The Company and Dr. Comité are sometimes referred to herein each
as a “Party” and collectively as the “Parties.” Except as expressly set forth
herein, there are no third party beneficiaries to this Agreement.

 

RECITALS

 

WHEREAS, the Company and Dr. Comité entered into a Master Consulting Agreement,
dated September 10, 1997, as amended through the date hereof (the “Consulting
Agreement”);

 

WHEREAS, the Company has previously notified Dr. Comité that it was terminating
the Consulting Agreement effective as of December 31, 2003 (the “Termination
Date”);

 

WHEREAS, Dr. Comité has made various assertions and allegations relating to the
Company’s performance under the Consulting Agreement, including without
limitation that the Company did not provide proper written notice to Dr. Comité
of the Company’s intention to terminate the Consulting Agreement as of the
Termination Date within the proper time period specified in the Consulting
Agreement; and

 

WHEREAS, the Parties wish to resolve all the issues and claims raised by
Dr. Comité or the Company, and all those that could have been raised by
Dr. Comité or the Company arising out of or relating to the Consulting
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, and in consideration of the mutual covenants and payment
set forth herein, the parties hereto agree as follows:

 

1.             Payments. Within seven (7) days after the execution of this
Agreement by Dr. Comité, the Company shall pay to Dr. Comité the sum of
$22,500.00.

 

2.             Releases and Terminations.

 

(a)           (i)            Dr. Comité, on behalf of herself, and all of her
successors, heirs, assigns, benefit plans, plan trustees and plan
administrators, past and present, and their attorneys, and all persons acting
by, through, under or in concert with them or any of them and affiliated and/or
associated companies, corporations, partnerships and organizations and all of
their present and former employees, officers, directors, shareholders, partners,
owners, agents, attorneys, assigns, representatives, contractors, contract
employees, and each of them (the “Comité Parties”), do hereby finally, fully,
and forever release and discharge the Company and its subsidiaries, affiliates,
predecessors, successors, agents, representatives, officers, directors,
employees, shareholders, insurers, heirs, assigns, benefit plans, plan trustees
and plan

 

1

--------------------------------------------------------------------------------


 

administrators, past and present, and their attorneys, and all persons acting
by, through, under or in concert with them or any of them (the “Company
Parties”) from any and all causes of action, claims, suits, debts, liens,
contracts, liabilities, agreements, costs, or demands for expenses or losses of
any type, known or unknown (“Claims”), arising out of or relating to the
Consulting Agreement, including without limitation any and all Claims made or
raised or which could have been asserted by the Comité Parties.

 

(ii)           The Company, on behalf of itself and each of the Company Parties,
does hereby finally, fully, and forever release and discharge the Comité Parties
from any and all Claims arising out of or relating to the Consulting Agreement,
including without limitation any and all Claims made or raised or which could
have been asserted by the Company Parties.

 

(b)           The Parties expressly waive the provisions of Section 1542 of the
California Civil Code which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.”

 

(c)           Each Party hereby represents and warrants to and agrees with the
other Party that such Party is the sole and lawful owner of all right, title,
and interest in and to every Claim and every matter that such Party purports to
release, and that such Party has not heretofore assigned or transferred, or
purported or attempted to assign or transfer to any person, or entity, any
Claims or other matters herein released.

 

(d)           (i)            Dr. Comité shall indemnify, defend and hold
harmless each of the Company Parties from and against, and reimburse each of the
Company Parties for any and all future Claims against such Company Parties
arising out of or relating to such assignment or transfer by Dr. Comité of any
Claims or other matters released herein.

 

(ii)           The Company shall indemnify, defend and hold harmless each of the
Comité Parties from and against, and reimburse each of the Comité Parties for
any and all future Claims against such Comité Parties arising out of or relating
to such assignment or transfer by the Company of any Claims or other matters
released herein.

 

(e)           Except as otherwise provided herein, each Party represents,
warrants and agrees that such Party shall not bring, commence, institute,
maintain or prosecute or allow any person, entity or organization to bring,
commence, institute, maintain or prosecute in her or its name, any action at law
or in equity, or any legal proceeding whatsoever, in any jurisdiction, based in
whole or in part, or arising out of or relating to the Consulting Agreement,
including without limitation any and all Claims made or raised or that could
have been asserted by any Comité Party or any Company Party. Notwithstanding
Section 3(d) below, this Agreement may be pled as a full and complete defense
to, and may be used as a basis for injunctive relief against, any action, suit
or other proceeding which may be instituted, prosecuted or attempted in breach
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(f)            The Company and Dr. Comité agree that the Consulting Agreement
has been terminated effective as of the Termination Date and, notwithstanding
anything in the Consulting Agreement to the contrary regarding the survivability
of certain terms after the termination of the Consulting Agreement, the Parties
have no further rights or obligations under the Consulting Agreement whatsoever.

 

3.             Miscellaneous.

 

(a)           Each Party hereto agrees that the terms of this Agreement are
confidential and shall not be disclosed by any Party without the prior written
permission of the other Parties; provided, however, that a Party may disclose
term(s) of this Agreement to such Party’s financial or legal advisors or if such
disclosure is required by court order by such Party’s normal and customary
regulatory reporting requirements, or by other compulsory provision of law.

 

(b)           This Agreement is made solely for the purpose of purchasing peace,
and eliminating possible involvement in litigation arising from the Consulting
Agreement. This Agreement shall in no way operate or be construed as an explicit
or implicit admission of liability or responsibility by any Party.

 

(c)           This Agreement is considered by the Parties to be fully
integrated. Each Party represents, warrants and acknowledges that the
consideration recited herein is the sole and only consideration for it, that
they have voluntarily entered into this Agreement, and that no representations,
promises or inducements have been made other than that which appear in this
Agreement. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by all Parties. No waiver of any of the
provisions, whether or not similar, shall constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the waiving Party.

 

(d)           This Agreement is deemed to have been entered into in the State of
California, United States of America, and it shall be governed by the laws of
the State of California without reference to or application of conflict of law
rules. In any legal action relating to or arising out of this Agreement, each
party agrees (i) to the exercise of jurisdiction over it by an appropriate
Superior Court of the State of California located in the county of San Mateo or
a United States District Court for the Northern District California and
(ii) that if such party brings an action it shall be instituted in one of the
courts specified in clause (i) above. The prevailing party in any legal action
brought by one Party against another and arising out of this Agreement shall be
entitled, in addition to any other rights and remedies that such prevailing
party may have, to reimbursement for expenses incurred by such prevailing party,
including without limitation, court costs and reasonable attorneys’ fees.
Notwithstanding the foregoing, each Party shall pay its own expenses incurred in
connection with this matter to date including the expenses of negotiation of
this Agreement.

 

(e)           This Agreement is the result of negotiations between the Parties
and has been reviewed by each Party and its legal counsel; accordingly, this
Agreement shall be deemed to be the product of the Parties hereto, and no
ambiguity shall be construed in favor of or against any Party.

 

3

--------------------------------------------------------------------------------


 

(f)            Each Party represents, warrants and acknowledges and that it has
been fully advised with respect to its rights and obligations under this
Agreement and understands those rights and obligations. Each Party also
represents, warrants and acknowledges that prior to the execution of this
Agreement, it has had an adequate opportunity to make whatever investigation or
inquiries were deemed necessary or desirable with respect to the subject matter
of this Agreement.

 

(g)           Each Party represents and warrants that it has the full right,
power and authority to enter into and execute this Agreement, and that this
Agreement has been read by it and understood by it.

 

(h)           The provisions of this Agreement are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

(i)            This Agreement may be executed in telecopied counterparts, and
each counterpart will be considered an original.

 

(Signature Pages Follow)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

 

 

CONCEPTUS, INC.

 

 

 

By:

/s/ Mark M Siezkarek

 

 

 

Name: MARK M SIEZKAREK

 

 

Title: PRESIDENT & CEO

 

 

 

 

 

DR. COMITÉ

 

 

 

 

 

/s/ Florence Comité

 

 

Florence Comité

 

SIGNATURE PAGE TO SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

5

--------------------------------------------------------------------------------